EXHIBIT 10.1

RAND WORLDWIDE, INC.
INCENTIVE OPTION AGREEMENT

PARTICIPANT:

NUMBER OF OPTION SHARES:

OPTION PRICE:

EXPIRATION DATE:

GRANT DATE:

THIS INCENTIVE OPTION AGREEMENT (this “Agreement”), dated as of the Grant Date
specified above, is entered into by and between RAND WORLDWIDE, INC., a Delaware
corporation (the “Company”), and the PARTICIPANT named above (the
“Participant”).

EXPLANATORY STATEMENT

The Participant is an employee of the Company, and as such, is important to the
Company’s continued success. In exchange for the Participant’s past and future
services to the Company, the Compensation Committee of the Company’s Board of
Directors (the “Committee”), pursuant to the Company’s Omnibus Equity
Compensation Plan (the “Plan”), has determined to grant to the Participant an
option (the “Option”) to purchase from the Company the number of Option Shares
identified above at the Option Price per share identified above upon the
Exercise of the Option. The Committee has determined that the Option Price is
equal to the Fair Market Value (as defined in the Plan) of a share of Stock as
of the Grant Date.

Now, therefore, to evidence the grant of the Option and to set forth the terms
and conditions governing the Exercise thereof and the parties’ other agreements
relative thereto, Participant and the Company agree as follows:

1. Definitions.

1.1 In addition to the other capitalized terms defined elsewhere in this
Agreement, the following terms and phrases shall have the meanings indicated
below.

1.1.1 “Aggregate Option Price” at any given time means the Option Price
multiplied by the number of Option Shares with respect to which the Option is
being exercised at that time.

1.1.2 “Employment” means employment with the Company or any of its Subsidiaries.

1.1.3 “Exercisable” or “Exercisability” means, at any given time, the extent to
which the Participant may Exercise the Option to purchase Option Shares.

1.1.4 “Exercise” means the Participant’s election to purchase, and the
Participant’s purchase of, Option Shares pursuant to the Option.

1.1.5 “Expiration Date” is set forth on page 1 and means the date on which the
portion of the Option that has not been Exercised shall lapse, be forfeited and
become null and void as provided in this Agreement.

1.1.6 “Option Price” is set forth on page 1 and means the price at which each
Option Share may be purchased upon the Exercise of the Option.

1.1.7 “Option Shares” means the shares of Stock that may be purchased upon the
Exercise of the Option as provided in this Agreement. The number of Option
Shares to which the Option relates is set forth on page 1 and is subject to
adjustment as provided in this Agreement.

1.1.8 “Stock” means the common stock of the Company, par value $.01 per share.

1.1.9 “Transfer” means the sale, transfer, pledge, assignment, encumbrance or
other alienation or hypothecation, either voluntarily or by operation of law
(whether by virtue of execution, attachment or similar process), of all or any
part of the Participant’s rights under the Option.

1.2 All capitalized terms used but not defined herein shall have the meanings
given such terms in the Plan.

2. Grant, Option Period, and Vesting of Option.

2.1 In General. The Company hereby grants the Option to the Participant, which
represents the right to purchase the Option Shares from the Company at the
Option Price, subject to the terms and conditions of this Agreement. The Option
shall expire on the Expiration Date or as earlier provided in this Agreement. On
each anniversary of the Grant Date, the Option shall vest and become Exercisable
with respect to the number of Option Shares (rounded down to the nearest whole
Option Share) equal to the total number of Option Shares multiplied by the
Annual Vesting Rate (as defined below).

2.2 Right to Exercise.

2.2.1 Vesting of Option. The Option will vest and become Exercisable over a four
(4) year period, at a rate of 25% of the Option Shares per year (the “Annual
Vesting Rate”), on each of      , 20      ,       , 20      ,       , 20      
and       , 20      .

2.2.2 Acceleration of Vesting. The Committee, in its sole discretion, may at any
time accelerate the Exercisability of all or any portion of the Option for any
other reason.

2.3 Disability or Death. If the Participant’s Employment is terminated because
the Participant becomes “disabled” as defined in Section 22(e)(3) of the Code
(“Disabled”) or dies, then any portion of the Option that has not been Exercised
as of the time of such termination may be Exercised by the Participant or his or
her trustee, executor or administrator, as applicable, until the earlier of the
Expiration Date or twelve (12) months from the date of such termination, but
only to the extent that such portion was Exercisable at the time of such
termination.

2.4 Other Termination.

2.4.1 If the Participant’s Employment terminates for any reason other than
because the Participant becomes Disabled, dies or is terminated for Cause, then
the portion of the Option that has not been Exercised as of the time of such
termination may be Exercised by the Participant at any time until the earlier of
the Expiration Date or 45 days from the date of such termination, but only to
the extent that such portion was Exercisable at the time of such termination.

2.4.2 If a Participant’s Employment is terminated by the Company or a Subsidiary
for Cause, then any Option held by the Participant, whether vested or unvested,
shall immediately lapse and be forfeited as of the date of termination.

2.5 Military or Sick Leave. Military or sick leave shall not be deemed a
termination of Employment under this Agreement provided that such leave does not
exceed the longer of three (3) months or the period during which the
reemployment rights of the absent employee are guaranteed by statute or by
contract.

3. Exercise of Option.

3.1 In General. To Exercise the Option with respect to all or any portion of the
Option Shares, the Participant must give notice to the Company in substantially
the form attached hereto as Exhibit A, stating the number of Option Shares with
respect to which the Option is being Exercised. Such notice must be accompanied
by payment of the Aggregate Option Price as provided in Section 3.2 hereof and
of all applicable withholding taxes as provided in Section 3.3 hereof.

3.2 Payment of Option Price. The Participant may pay the Aggregate Option Price
by Cash or certified, cashier’s or personal check payable to the Company;
provided, however, that if payment is made by personal check, then the Exercise
shall not be deemed to occur, and the Shares payable upon Exercise shall not be
issued to the Participant, until the date on which the Company receives
confirmation from its financial institution that the personal check has been
paid in full.

3.3 Withholding Taxes. At the time the Participant delivers a notice of Exercise
to the Company, the Participant shall pay to the Company, or make arrangements
satisfactory to the Committee regarding payment of, any federal, state, or local
taxes of any kind (including the Participant’s FICA obligation) required by law
to be withheld with respect to such Exercise. The Company and its Subsidiaries
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to the Participant required by law to
be withheld with respect to the Exercise or the issuance of the Option Shares
pursuant thereto.

3.4 Fractional Shares. The Company is not required to issue a fraction of an
Option Share upon the Exercise of the Option. If any fractional interest in an
Option Share would otherwise be deliverable upon the Exercise of the Option,
then the Company will purchase the fractional interest for an amount in cash
equal to the Fair Market Value of the fractional interest.

3.5 Limitation on Exercise. Notwithstanding any other provision of this
Agreement or of the Plan, in the event of any attempted Exercise at any time
when (a) the Participant is a director, officer, or employee of the Company and
(b) such Exercise or the issuance of the Option Shares pursuant thereto is
prohibited by applicable law or regulation or by the Company’s policies then in
effect concerning transactions by officers, directors, and employees in
securities of the Company, the Option shall not be Exercisable in whole or in
part and no Option Shares will be issued by the Company.

3.6 Delivery of Option Shares. Subject to and promptly after the Participant’s
compliance with all of the provisions of this Section 3 and the Plan, the
Company will deliver or cause to be delivered to the Participant a certificate
for the number of Option Shares with respect to which the Option has been
Exercised by the Participant. If any law or applicable regulation of the
Securities and Exchange Commission or other body having jurisdiction over the
Company or the Participant shall require the Company or the Participant to take
any action in connection with such Option Shares, then the Exercise of the
Option and delivery of the certificate or certificates for such Option Shares
shall be postponed until completion of the necessary action, which shall be
taken at the Company’s expense.

3.7 Reduction in Number of Option Shares. The number of Option Shares subject to
this Option shall be reduced by one share for each Option Share purchased upon
any Exercise of the Option.

4. Restrictions on Transfer; Disposition of Option Shares.

4.1 Restrictions on Transfer. Except as otherwise provided in the Plan and this
Section, neither the Option nor any interest therein may be Transferred, other
than by will or by the laws of descent and distribution, and shall not be
subject to execution, attachment or similar process. Any Transfer or attempted
Transfer of the Option or any interest therein in violation of this Section, or
any levy, attachment or similar process upon the Option or any interest therein,
shall be null and void. The Option shall immediately lapse and become null and
void upon any attempt to Transfer in violation of this Section, or upon the
levy, attachment or similar process upon the Option, if the Committee determines
that such lapse is necessary to enforce this Section.

4.2 Disposition of Shares of Stock. In the event of a disposition of Option
Shares purchased upon the Exercise of the Option made within two (2) years from
the Grant Date or one (1) year from the Exercise, the Participant shall notify
the Company’s Chief Financial Officer in writing within 30 days of such
disposition as to the date of such disposition, the sale price (if any), and the
number of Option Shares involved. Such disposition disqualifies the Option
Shares from favorable tax treatment under Section 422 of the Code, and ordinary
income must be recognized.

5. Adjustment of Option Price and Number of Option Shares.

5.1 In General. If there is any change in the number or kind of shares of Stock
outstanding (a) by reason of a stock dividend, spinoff, recapitalization, stock
split, or combination or exchange of shares, (b) by reason of a merger,
reorganization or consolidation, (c) by reason of a reclassification or change
in par value, or (d) by reason of any other extraordinary or unusual event
affecting the outstanding shares of Stock as a class without the Company’s
receipt of consideration, or if the value of outstanding shares of Stock is
substantially reduced as a result of a spinoff or the Company’s payment of an
extraordinary dividend or distribution, then the number of Option Shares covered
by the Option, the kind of securities to be issued or transferred under the
Option upon Exercise, and the Option Price shall be appropriately adjusted by
the Committee to reflect any increase or decrease in the number of, or change in
the kind or value of, issued shares of Stock to preclude, to the extent
practicable, the enlargement or dilution of rights and benefits under the
Option; provided, however, that any fractional shares resulting from such
adjustment shall be eliminated by adjusting the number of shares to the nearest
smaller whole number of shares. Notwithstanding the foregoing, any adjustment
shall be made only to the extent not constituting a “modification” within the
meaning of Section 424(h)(3) of the Code, and any adjustments shall be made in a
manner which does not adversely affect the exemption provided pursuant to
Exchange Act Rule 16b-3.

5.2 Option Price Not Less than Par Value. As a condition precedent to taking of
any action that would cause an adjustment reducing the then-prevailing Option
Price below the then-par value of an Option Share, the Company shall take such
corporate action as may, in the opinion of its counsel, be necessary so that the
Company may validly and legally issue the Option Shares at the adjusted Option
Price upon any Exercise of the Option.

5.3 Notice of Adjustment. The Company will mail a notice setting forth the
adjusted Option Price and the adjusted number of Option Shares for which this
Option is exercisable whenever the Option Price or the number or Option Shares
issuable upon Exercise of the Option is adjusted as required by the provisions
of this Section 5 to the registered holder of the Option at the holder’s last
address as it appears on the books of the Company. Any adjustments determined by
the Committee shall be final, binding and conclusive.

5.4 Change in Control. In the event a Change in Control is anticipated, the
Committee may, in its discretion and upon at least ten (10) days’ advance notice
to the affected persons, (a) provide that any portion of the Option that has not
yet become fully vested and Exercisable shall become fully vested and
Exercisable, (b) provide that the portion of the Option that has not been
Exercised shall be cancelled at the effective time of the Change in Control but
that the Participant shall have the right, between the date of such notice and
such effective time, to Exercise such portion, and/or (c) provide that the
portion of the Option that has not been Exercised shall be cancelled at the
effective time of the Change in Control but that the Participants shall be paid,
in cash or shares of Stock, or any combination thereof, the value of such
portion of the Option based upon the price per share of Stock received or to be
received by other stockholders of the Company in the Change in Control. The
Committee may take such other action in connection with a Change in Control as
is permitted under Section 16 of the Plan.

5.5 Registration and Approval. If any shares of the Stock reserved or to be
reserved for the purpose of issuance upon the Exercise of this Option require
registration with or approval of any governmental authority under any federal or
state law before such shares may be validly issued upon Exercise of this Option,
then the Company covenants that it will in good faith and as expeditiously as
possible endeavor to secure such registration or approval, as the case may be;
provided, however, that this Section 5.5 shall not require the Company to
endeavor to secure such registration or approval to (a) issue Option Shares upon
Exercise of the Option if such Option Shares can lawfully be issued pursuant to
one or more exemptions from registration under applicable federal and state
securities laws (whether or not as a consequence thereof such Option Shares
constitute “restricted securities” or the holder of such Option Shares is unable
to transfer such Option Shares absent registration or the availability of a
suitable exemption from registration under such laws) or (b) enable any person
to sell or distribute Option Shares received upon Exercise of the Option in a
transaction involving a public offering within the meaning of the Securities Act
as then in effect.

6. Miscellaneous.

6.1 Determination of the Expiration of the Option Period. Unless provided
otherwise in the Plan or this Agreement, whenever the Plan or this Agreement
specifies a date by which any portion of the Option that has not been Exercised
will lapse and be forfeited (e.g., the Exercise Date), such date shall be deemed
to have passed, and such portion of the Option shall lapse and be forfeited, at
5:01 p.m., Eastern Standard Time, on such date.

6.2 Notices. Any notice or communication required or permitted by this Agreement
or the Plan will be deemed to be received by the party to whom the notice or
communication is addressed if delivered in person or by commercial courier
service or sent by first class mail, postage prepaid: if to the Company,
addressed to it at 11201 Dolfield Boulevard, Suite 112, Owings Mills, Maryland
21117, marked for the attention of the Chief Financial Officer; and if to the
Participant, addressed to him or her at the address reflected in the Company’s
payroll records; or in either case, to such other address as any party notifies
the other in accordance with this Section.

6.3 No Rights of Stockholder. The Participant shall have no rights as a
stockholder in respect of Option Shares with respect to which (a) his or her
Option has not been Exercised, (b) certificates have not been issued and
delivered, and/or (c) payment of the Aggregate Option Price and all applicable
withholding taxes have not been paid in full as provided herein, and shall have
no rights with respect to such shares of Stock not expressly conferred by the
Plan. The existence of this Option shall not affect in any way the right or
power of the Company or its stockholders to make or authorize any adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of bonds, debentures, or shares of capital stock with a preference ahead
of, or convertible into, or otherwise affecting the Stock or rights thereof, or
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

6.4 Plan. The Participant acknowledges, by executing this Agreement, that
(a) this Agreement is subject in all respects to the provisions of the Plan, as
amended from time to time, the terms of which are incorporated herein by
reference and made a part hereof, and (b) a copy of the Plan was provided to the
Participant on the date hereof.

6.5 Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of the State of Delaware without giving effect to the
conflict of laws provisions thereof that would apply the law of a another state.

6.6 Incentive Stock Option; Annual Limit on Exercise. The Option is intended to
qualify as an incentive stock option under Section 422 of the Code, and this
Agreement and the Plan shall be interpreted so as to comply with all
requirements of Sections 422 and 424 of the Code. Notwithstanding the foregoing,
Section 422 of the Code requires for “incentive stock option” treatment that the
aggregate Fair Market Value of the shares of Stock of the Company with respect
to which incentive stock options granted under the Plan and any other plan of
the Company or any of its Subsidiaries become exercisable for the first time by
an participant during any calendar year shall not exceed the amount set forth in
Section 422 of the Code (currently, $100,000). For purposes of Section 422,
incentive stock options shall be taken into account in the order in which they
were granted. Accordingly, to the extent that any option granted to the
Participant, including the Option, exceeds this limit, it shall constitute a
stock option that is not intended to qualify as an incentive stock option under
Section 422 of the Code, or a “nonqualified stock option”. If this limit is
exceeded, then the Participant may designate in writing to the Committee upon
Exercise whether the Participant is exercising the portion of the Option that
constitutes an incentive stock option or the portion of the Option that
constitutes a nonqualified stock option. In the absence of such written
designation, the portion of the Option that constitutes an incentive stock
option shall be deemed Exercised first to the extent thereof.

6.7 Severability. In the event that a court of competent jurisdiction deems any
provision of this Agreement to be illegal, invalid, or otherwise unenforceable,
the remainder of this Agreement shall be valid and enforced to the fullest
extent permitted by law.

6.8 Future Amendment. The Plan and this Agreement may be amended or terminated
as provided in Section 19 of the Plan.

6.9 Waiver. The waiver of any breach of any provision of this Agreement by any
of the parties does not constitute or operate as a waiver of any other breach of
any provision of this Agreement, and any failure to enforce any provision of
this Agreement does not operate as a waiver of any existing or future rights,
duties, or obligations arising out of this Agreement.

6.10 Headings; Construction. The headings of the Sections of this Agreement are
for convenience of reference only and do not constitute a part of this
Agreement. All references to Sections, subsections, paragraphs, clauses or other
subdivisions in this Agreement refer to the corresponding Sections, subsections,
paragraphs, clauses or other subdivisions of this Agreement. All words used in
this Agreement shall be construed to be of such gender or number as the
circumstances require. Unless otherwise specifically noted, the words “herein”,
“hereof”, “hereby”, “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular Section, subsection, paragraph,
clause or other subdivision of this Agreement.

6.11 Execution. This Agreement may be executed in multiple counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument. The exchange of copies of
this Agreement and of signature pages by facsimile or PDF transmission shall
constitute effective execution and delivery of this Agreement as to the parties
and may be used in lieu of an original of this Agreement for all purposes.
Signatures of the parties transmitted by facsimile or PDF transmission shall be
deemed to be their original signatures for all purposes.

In witness whereof, the parties have caused this Incentive Option Agreement to
be signed under seal as of the date first above written.

RAND WORLDWIDE, INC.

     
By:
  (seal)
 
 

Name:
 

Title:
 

PARTICIPANT
 

 
  (seal)
 
 

Name:
 


Exhibit A

RAND WORLDWIDE, INC.
INCENTIVE OPTION

Notice of Exercise



--------------------------------------------------------------------------------



(Date)

Rand Worldwide, Inc.
11201 Dolfield Blvd., Suite 112
Owings Mills, Maryland 21117
Attn: Chief Financial Officer

Ladies and Gentlemen:

I hereby exercise my option to purchase        shares (“Option Shares”) of
common stock, par value $.01 per share (“Stock”), of Rand Worldwide, Inc. (the
“Company”) in accordance with the terms set forth in the Incentive Option
Agreement under the Company’s Omnibus Equity Compensation Plan.

The Option Shares should be registered in the name of       , whose address is
     ,        and social security number is      .

In full payment for such exercise, please find enclosed:

      ¨
¨  
cash in the amount of $     
certified or cashier’s check in the amount of $     



      ¨ personal check in the amount of $      (I understand that this notice of
exercise will not be effective unless and until the Company receives
confirmation from its financial institution that my personal check has been paid
in full)

I acknowledge that the Company is entitled to require as a condition of
delivering the certificate representing the Option Shares that I remit to the
Company an amount sufficient to satisfy all federal, state, and other taxes or
withholding requirements that may be imposed in connection with this exercise.
Whether or not the Company requires me to remit any such amounts, the Company
shall have the right to withhold such amounts from any compensation or other
payments otherwise due to me.

Very truly yours,

Participant

Address:

